Metcalf, J.
When the town of Essex was incorporated, this pauper had a lawful settlement in Ipswich. He then resided in that part of the town which is still Ipswich, and he continued to reside there eleven years afterwards. His settlement, therefore, remains in Ipswich, and that town is bound to support him, unless it is relieved from that duty by the fourth section of the act incorporating the town of Essex. Thus much is plain, (4 Mass. 487,) and is admitted by the counsel for the defendants.
The section of St. 1818, c. 85, (incorporating Essex,) on which this case turns, is thus: “ The said towns of Ipswich and Essex shall respectively support and maintain all such *519persons as now are or hereafter may be inhabitants of the said towns respectively, or who were born in or have a derivative settlement through any person born in or deriving a settlement from any ancestor, and are or may become chargeable as paupers, according to the laws of this commonwealth, and who have not gained a settlement elsewhere.” The latter part of this section is rendered very obscure, if not wholly unintelligible, by the omission of words that are necessary to complete the sense. And we gain no assistance, in interpreting them, from the cases cited at the argument. We must, therefore, supply those words, or regard that part of the section as void for uncertainty. And, in our opinion, the result of this case must be the same whether we do the one or the other. If we supply the words necessary to complete the sense, the section would read thus: “ The said towns of Ipswich and Essex shall respectively support and maintain all such persons as now are, or hereafter may be inhabitants of said towns respectively, or who were born in said towns respectively, or have a derivative settlement through any person born in said towns respectively, or deriving a settlement from any ancestor in said towns respectively.” Taking this to be the meaning of the section, both the towns are required to support this pauper. For he was born in the territory which is still Ipswich, and therefore he is to be supported by the town of Ipswich. He also had a derivative settlement from his father, who was born in the territory which is now Essex, and therefore he is to be supported by the town of Essex. The case of a person who was born in one part of the old town, and who also had a derivative settlement from an ancestor who was born in another part, is not provided for. And it must therefore be determined by the general law. For it is preposterous to suppose that the legislature meant that any pauper should have two settlements at the same time, or that the two towns should be bound to support the same pan per at the same time. On any construction which we can give to this section, whether by supplying words that seem necessary to complete its sense, or by taking only the words that are contained in it, we cannot find an intelligible *520exemption of the town of Ipswich from the duty, imposed on it by the general law, of supporting the present pauper.
We notice that it is stated in the report of the case that the pauper’s father acquired a settlement in his own right in Ipswich, by residing and paying taxes there. This cannot be so. lie derived his settlement from his father, and could not gain a settlement in his own right in the same town. 15 Mass. 259, 260. New trial grcmted.